Citation Nr: 0929785	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-32 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable disability rating for brain 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from December 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining all relevant Social Security 
Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002).  Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

A March 2005 Report of Contact notes that the Veteran was in 
receipt of Social Security disability benefits.  However, 
neither the decision nor medical records underlying this 
award are on file.  These records should be obtained.

Service connection was granted for brain syndrome associated 
with brain concussion.  The Veteran's service-connected brain 
syndrome has been rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9300 which pertains to delirium, dementia, and amnestic 
and other cognitive disorders.  However, it appears that 
rating the Veteran's service-connected brain syndrome under 
this diagnostic code is not appropriate and is more 
appropriately rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8045 which pertains to brain disease due to trauma.  

While the Veteran was afforded a VA brain and spinal cord 
examination in June 2006, the Board finds this examination 
inadequate.  The examination was conducted by an "Advanced 
Practice Nurse" and the claims file was not reviewed in 
connection with this examination.  Further, as consideration 
of Diagnostic Code 8045 may be more appropriate, the Veteran 
should be afforded another examination by a physician; 
specifically, a neurologist.  

The Veteran was also afforded a separate VA psychiatric 
examination in August 2006 and this examiner opined that the 
Veteran's diagnoses of schizophrenia and neurologic 
dyskinesia were not related to her service-connected brain 
syndrome.  However, a neurologist has not yet reviewed the 
claims folder and/or opined on whether the Veteran's 
schizophrenia and neurologic dyskinesia are symptoms of her 
service-connected brain syndrome.  The examination conducted 
on remand should address those questions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Contact the Social Security 
Administration and obtain any 
administrative decisions and all 
medical records used in adjudicating 
the Veteran's claim for disability 
benefits, specifically those records 
regarding her brain syndrome.  Once 
obtained, all documents must be 
permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with 
the claims folder.

2.	After completion of the foregoing, 
schedule the Veteran for a VA 
neurological examination to identify 
the current level of impairment 
resulting from her service-connected 
brain syndrome.  The examiner should be 
a certified neurologist and the claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examination 
should comply with AMIE protocols and 
all residuals should be reported in 
detail. 

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected brain 
syndrome and specifically indicate 
whether the Veteran's psychiatric 
disorders and neurologic dyskinesia are 
symptoms of her brain syndrome.  
Specifically, the examiner should note 
the March 1962 VA treatment records 
showing treatment for psychophysiologic 
reaction.   

3.	Review the record and ensure that the 
above action has been completed.  When 
the AMC/RO is satisfied that the record 
is complete the claim should be 
readjudicated, specifically considering 
38 C.F.R. § 4.124a, Diagnostic Code 
8045 which pertains to brain disease 
due to trauma.  If the claim is still 
denied the AMC/RO must furnish the 
Veteran and her representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



